CIRILLO, President Judge,
concurring.
I concur in Judge Wieand’s decision to affirm the trial court’s quashal of the complaint against Harvin thereby requiring the Commonwealth to file charges in the juvenile court. However, I can only concur in the result because I agree with the Commonwealth that once a child has been found guilty in a criminal proceeding, no other crimes involving that child, whether committed before or after the *76finding of guilt, can constitute a “delinquent act.” 42 Pa.C.S. § 6302. In my opinion, both the purpose of the Juvenile Act and the legislative intent behind the 1986 amendments to the Juvenile Act support this interpretation. Therefore, it would have been proper to file a juvenile petition against Harvin and allow the juvenile court to inquire whether Harvin had a prior finding of guilt in a criminal proceeding as of the time he was brought before the juvenile court. If the juvenile court concluded that Harvin did have a prior finding of guilt in a criminal proceeding, the the juvenile court should have ruled that the second crime did not constitute a delinquent act and should have immediately certified Harvin for trial as an adult.
The Juvenile Act, 42 Pa.C.S. § 6301 et seq., applies exclusively in certain situations, including “[proceedings in which a child is alleged to be delinquent or dependent.” 42 Pa.C.S. § 6303(a)(1). A child is not alleged to be delinquent every time he is accused of committing a crime. Murder, summary offenses, and “a crime committed by a child who has been found guilty in a criminal proceeding for other than a summary offense” do not constitute delinquent acts. 42 Pa.C.S. § 6302. Because these crimes are not delinquent acts, the juvenile court is without jurisdiction to hear such cases. 42 Pa.C.S. § 6303. The present controversy requires us to decide whether the finding of “guilt[] in a criminal proceeding” must occur prior to the commission of a second criminal act by a child in order to exclude the second criminal act from within the purview of the term “delinquent act.”
In 1986, as part of House Bill 1498, our legislature amended the definition of a delinquent act. See 42 Pa.C.S. § 6302. This amendment did not increase the jurisdiction of the juvenile court, but instead, created a third exception to those acts deemed to be delinquent. Specifically, “[a] crime committed by a child who has been found guilty in a criminal proceeding for other than a summary offense” is not a delinquent act. 42 Pa.C.S. § 6302. Section 6302 has the effect of excluding certain recidivist offenders from the *77juvenile justice system. This exclusion is consistent with the general objective sought by the 1986 amendments to the Juvenile Act:
We have experienced over the last decade such a significant increase in criminal activity on the part of children at lower and lower ages with increasing intensity that it justifies treating them as criminals on the criminal side of the court____
I think it is about time that we recognize the need in society for treating those who are children conducting criminal activity with criminal minds repeatedly as a recidivist act in the criminal side....
PA House Journal at 2258 (November 25, 1986) (debate on House Bill 1498). Clearly, the legislature intended that certain juvenile criminals be subject to the adult court system.
A stated purpose of the Juvenile Act is to substitute care, supervision, and rehabilitation for imprisonment of juvenile offenders. 42 Pa.C.S. § 6301(b)(2). However, this strong bent toward rehabilitation must be balanced with the protection of the public interest. Id. Accordingly, I believe that this notion of rehabilitation, and in particular, one’s amenability to rehabilitation and treatment within the juvenile system, is a consideration that must pervade our interpretation of what constitutes a delinquent act. The above quoted legislative statement, when combined with this requirement of amenability to treatment, necessitates that the juvenile justice system be divested of jurisdiction to hear a case involving a repeat juvenile offender who cannot be rehabilitated in the juvenile system. Section 6302, by excluding certain crimes from within the definition of “delinquent act,” deprives the juvenile court of jurisdiction and requires the juvenile court to automatically certify the juvenile for trial in the adult system.
Under section 6302, after a child has been found guilty in one criminal proceeding, subsequent crimes are outside the scope of the term “delinquent act.” See 42 Pa.C.S. § 6302. The finding of guilt in a criminal proceeding is the sole *78factor which determines whether a second offense constitutes a delinquent act. Thus, the legislature must consider that finding of guilt tantamount to a determination that a juvenile can no longer benefit from the care, supervision, and rehabilitation offered by the juvenile justice system. The finding of guilt itself signals an inability to be rehabilitated within the juvenile system and should be equated with a determination that the child is not amenable to treatment. Therefore, in my opinion, it is irrelevant whether the finding of guilt is made prior to the commission of the second offense or after. Because the focus is on the finding of guilt, not the timing of that finding, it is imperative that the child’s status be evaluated at the time of the delinquency hearing. Cf. Commonwealth ex rel. Kelly v. Aytch, 254 Pa.Super. 28, 34 n. 1, 385 A.2d 508, 510 n. 1 (1978) (whether a defendant is a child as defined by the Juvenile Act affects the jurisdiction of the juvenile court to decide the case “and so must turn on [the defendant’s] present status ... ”). Hence, if at the time the child appears before the juvenile court following the commission of a second crime, the child has been found guilty in a prior criminal proceeding, the juvenile court must find that the second crime does not constitute a delinquent act, regardless of when the finding of guilt was made.
Section 6355, which dictates the procedures utilized when transferring cases from the juvenile court to a criminal proceeding, supports my assertion that the child’s status must be evaluated as of the time he appears before the juvenile court. 42 Pa.C.S. § 6355. Before transferring the case, the juvenile court must find, inter alia, “[t]hat the child is not amenable to treatment, supervision or rehabilitation as a juvenile through available facilities, even though there may not have been a prior adjudication of delinquency.” 42 Pa.C.S. § 6355(a)(4)(iii)(A). Although section 6355 is not explicit, the determination of amenability to treatment, logically, must be made when the child appears before the court, not at the time the child committed the offense. The child’s status at the time of commission of the *79offense is irrelevant when deciding whether the offender is presently amenable to treatment within the juvenile system. The importance of evaluating a child’s status as of the time he appears before the court is evident in cases where there is a significant lapse of time between the commission of the first offense and the finding of guilt in a criminal proceeding. This lapse of time will occur when, for example, the Commonwealth’s prosecution is delayed because the child evades capture or fails to report pursuant to a bail arrangement.
The majority would have the juvenile court assess the child’s status as of the time he commits the second offense. When interpreting section 6302, we must construe it so as to best effectuate the legislative intent. Commonwealth v. Stewart, 375 Pa.Super. 585, 592, 544 A.2d 1384, 1388 (1988). “Moreover, we are permitted to examine the practical consequences of a particular interpretation.” Id. A practical consequence of the majority’s interpretation will be disparate treatment of similarly situated juvenile offenders, and therefore, should be rejected. 1 Pa.C.S. § 1922(1) (“[t]he General Assembly does not intend a result that is ... unreasonable”). Regardless of whether the finding of guilt in a criminal proceeding is made before or after the commission of the second crime, the child is no longer amenable to treatment within the juvenile system. The legislatively prescribed event that signifies that a child is not amenable exists: a finding of guilt in a criminal proceeding. A juvenile should not be able to escape prosecution as an adult simply because he was able to thwart the Commonwealth’s attempts to prosecute him by remaining at large. Accordingly, to prevent the juvenile court from treating similar juveniles differently, the juvenile court, when determining whether a delinquent act occurred, need only decide whether, at the time of the delinquency hearing, the “child ... has been found guilty in a criminal proceeding____” 42 Pa.C.S. § 6302.
Another practical consequence of the majority’s interpretation will be to allow a juvenile offender who is no longer *80amenable to treatment within the juvenile system to escape an adult punishment because of the fortuitous circumstance that he committed his second offense prior to being found guilty in a criminal proceeding. Again, I believe that once a juvenile has been found guilty in a criminal proceeding, he is no longer amenable to treatment within the juvenile system, regardless of when that finding is made. Cf Commonwealth v. Romeri, 504 Pa. 124, 138, 470 A.2d 498, 505 (1983) (“it is unrealistic to believe that a youthful offender who the court determines cannot profit from the care, guidance and control aspects of a juvenile proceeding on the murder charge ... would be amenable to such care, guidance and control on the non-murder charges arising from the same criminal transaction”); Commonwealth v. Cessna, 371 Pa.Super. 89, 100, 537 A.2d 834, 839 (1988) (“if rehabilitation cannot be assured during the child’s minority, while subject to the juvenile court jurisdiction, the child has failed to establish he is amenable to juvenile rehabilitation”). The timing of the finding of guilt is irrelevant to determining amenability to treatment, and therefore, should not be the factor dictating which system has jurisdiction.
Additional support for the proposition that the majority’s interpretation of section 6302 is contrary to our legislature’s intent is found in the history of House Bill 1498. The content of House Bill 1498 was originally included in Senate Bill 838. See PA House Journal at 2253 (November 25, 1986). Senate Bill 838, as finally passed by the Senate, excluded from the term delinquent act,
a crime committed by a child subsequent-to-a conviction of-that child—for a felony WHO HAS BEEN FOUND GUILTY in a criminal proceeding.
Senate Bill 838 at 3.1 Senate Bill 838, when originally proposed, contained language that supports the majority’s *81interpretation of section 6302. However, the bill passed only after that language had been excised. The Senate specifically considered the majority’s interpretation and rejected it. Judge Brosky, in his concurrence, states his belief that the stricken and added language only addresses the type of crimes that are involved. However, that language also affects the temporal relation of the crime and the finding of guilt. “[A] crime committed ... subsequent to a conviction” is definitely one which occurs after the conviction, whereas “a crime committed by a child who has been found guilty in a criminal proceeding” does not clearly specify when the crime must be committed. In the absence of any subsequent legislative statement to the contrary, I find this history persuasive and interpret section 6302 accordingly.
Like Judge Brosky, I too am concerned that the Commonwealth may abuse the system by unnecessarily delaying the prosecution of the second crime until a finding of guilt as to the first crime can be procured. That potential abuse, however, is an unfortunate by-product of this statute. We have no authority to rewrite the statute and, in effect, legislate. We must rely on the integrity of our District Attorneys to insure that no such abuse occurs. The legislature is aware of the potential abuses and should take whatever action it deems appropriate. For now, however, we must interpret the statute as it is presently written.
In my opinion the trial court correctly decided that it did not have jurisdiction to entertain the action against Harvin. On remand, the juvenile court should determine if Harvin has, as of the time he appears before the court, a prior finding of guilt in a criminal proceeding. If so, the juvenile court must transfer the case back to the adult trial division of the Philadelphia County Court of Common Pleas.

. Underlining, ... and Strikeouts are utilized ... to indicate changes in prior statutory text.
Language that is added by amendment to existing sections and new sections that are added to existing acts are indicated by underlining____ Strikeout material (including strikeout material that has also been underlined ...) represents earlier revisions of the legisla*81tion that have been deleted during the legislative process and prior to final enactment.
Purdon’s Pennsylvania Legislative Service at III.